Citation Nr: 1208303	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-03 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for lung cancer as due to in-service herbicide exposure, and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An original claim for service connection for lung cancer was denied by the RO in a rating decision in April 2000 and not appealed; this rating action is the last final denial as to this issue on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the April 2000 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for lung cancer.  

3.  The Veteran served onboard the USS Power (DD-839) in the offshore deep waters of Vietnam during the Vietnam era; it did not enter the inland waterways of Vietnam at any time during his service aboard that ship.  It is not shown that the Veteran set foot on land in the Republic of Vietnam, or was otherwise exposed to an herbicide agent (to include Agent Orange) during service.  

4.  Lung Cancer, was not first diagnosed until many years after the Veteran's active duty and is not related in any way to such service.  



CONCLUSIONS OF LAW

1.  The RO's April 2000 denial of service connection for lung cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  The evidence received since the April 2000 rating action is new and material, and the claim for service connection for lung cancer is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Lung cancer was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in May 2002, the RO informed the Veteran of its duty to assist him in substantiating his claim for service for lung cancer under the VCAA, and the effect of this duty upon his claim.  An additional letter in March 2006 informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his new and material claim.  Relevant in-service and post-service treatment reports are of record.  However the Veteran was not examined for the purpose of addressing his lung cancer claim.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed in further detail below, the evidentiary record already contains a diagnosis of lung cancer.  Thus, the Veteran's claim turns largely on the locations of his service, rather than on any medical question.  Moreover, there is no evidence of a continuity of symptoms, nor is there any competent evidence that lung cancer may be related to service.  Thus, an examination is not required here, even under the low threshold of McLendon.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis for New and Material Evidence

The RO originally denied the claim of service connection for lung cancer in April 2000 on the basis that while the Veteran's DD 214 indicated service during the Vietnam era, it did not show he served incountry.  There was also no medical evidence of record linking the lung cancer to a service-related cause.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a)(2011).  

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Since the April 2000 rating decision, the RO has received relevant evidence in the form of a July 2001 VA Form 3101 which shows the Veteran had service in Vietnam while on the USS Power (DD-839), from October 8, 1968 to November 2, 1968, November 12, 1968 to November 26, 1968, December 21, 1968 to January 14, 1969, and from January 29, 1969 to February 10, 1969.  A response from the National Personnel Records Center (NPRC), confirmed the USS Power was in the official waters of Vietnam during the Veteran's period of service.  See VA Form 3101 dated in December 2002.  Newly-received evidence also includes the Veteran's testimony from a July 2006 hearing that he disembarked in DaNang to pick up supplies.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  

As noted above, the claim was essentially denied in April 2000 because the Veteran had not presented the dates of his Vietnam service.  The Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  Thus, both the VA Form 3101 and the Veteran's hearing testimony are also material because together they address the fundamental requirement for entitlement to a presumption of Agent Orange exposure -namely, evidence of possible in-country service in Vietnam, overcoming the primary reason the RO previously denied the claim in April 2000.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim. 

As new and material evidence has been received, the claim for service connection for lung cancer is reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

III.  Law and Analysis - Service Connection 

The Veteran seeks to establish service connection for lung cancer on a presumptive basis due to his alleged exposure to herbicide agents during active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Lung Cancer is such a disease.  38 C.F.R. §3.309(e).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  Specifically service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  

Recent litigation has upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.  

The Board also notes that a February 2009 C&P Bulletin, in pertinent part indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  See February 2009 C&P Service Bulletin.  

Here service records show the Veteran served aboard the USS Power (DD-839), between December 1967 and April 1969.  He has submitted a history of the USS Power (DD-839) which shows that from September 26, 1968, the ship was with the 7th Fleet serving in the Yankee Station Surveillance Area and providing gun support and SAR (Search and Rescue) off South Vietnam.  During the course of this appeal, the Veteran has asserted that while serving in Vietnam he was in a gunboat in the river providing gun support to ground forces at the river's edge and that Agent Orange was sprayed right over the top of the boat.  See VA Form 21-4138 dated in December 2003.  He later testified at a July 2006 RO hearing that while on board the USS Power he disembarked in Da Nang to pick up ammunition, fuel, medical supplies, and food.  

Also in support of his claim are copies of various undated photographs presumably of the Veteran and his shipmates aboard the USS Power.  One picture is purported to depict the ship docked at Da Nang.  The Veteran also submitted a large excerpt from a series of email exchanges, which show an attempt to seek information about a collision between the USS Power and another ship.  Because of the collision, the USS Power had to dock at Da Nang for repairs and to resupply.  It appears that at least two individuals recalled that such a collision occurred in February 1969.  A third individual remembered the USS Power was in Da Nang, but did not remember taking on supplies or ammunition, but instead thought the port call was for a short meeting for staff officers ashore.  The claims file is negative for any corroboration of such an incident.  Moreover, even if the USS Power was involved in collision, such an incident does not necessarily verify that the Veteran went on land in Vietnam.

In this case, the Board finds that the record does not support his contention that he went on land within the Republic of Vietnam.  Although his DD Form 214 shows he was awarded the Vietnam Service Medal this does not prove actual "service in the Republic of Vietnam" for purposes of the regulations.  Haas, 525 F.3d at 1193-1194.  

The RO attempted to verify the Veteran's Vietnam service, requesting the dates of service in Vietnam as well as any documents showing in-country service.  In July 2001 and December 2002, the RO received responses from the NPRC, confirming that the Veteran served aboard the USS Power, which was in the official waters of the Republic of Vietnam roughly between October 1968 and February 1969.  However, they were unable to confirm the Veteran's contention that he had in-country service in Vietnam.  See VA Forms 3101.  

In response to the RO's request for assistance in confirming the Veteran's in-country Vietnam service, the U.S. Army and Joint Services Records Research Center (JSRRC)) reviewed the 1968 command history for the USS Power (DD-839).  It was confirmed that after a port of call at Subic Bay in the Philippines, the USS Power arrived at Da Nang, Vietnam on November 13, 1968 for type training and briefings, but otherwise offered no conclusive proof of the Veteran's physical presence in Vietnam or that the ship had actually docked at the Vietnam shore.  

It was noted that command histories, deck logs, and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam war that are permanently retained.  These records would not normally annotate individuals arriving or going ashore on a routine basis.  Although the deck logs may indicate aircraft or boats arriving/departing, they would not list passengers by name, unless that individual was a very important person (VIP) or high ranking officer.  In addition deck logs do not normally list the destinations of these aircraft and vessels.  Logbooks maintained aboard river boats or launches were not considered permanent records.  It was also noted that information regarding the duties and assignments requiring the Veteran to go ashore in Vietnam may be in his Official Military Personnel File (OMPF).  See VA Form 3101 dated in October 2007 and JSRRC response.  

A May 2009 VA memorandum reflecting a formal finding on a lack of information required to verify the Veteran's in-country service in Vietnam is also of record, as is a subsequent November VA memorandum which reflects the same.

Recently, the Veteran's representative directed the Board's attention to a January 2010 VA Bulletin, which included information on Policy 211, which provides a list of ships that had "brown water" operations during the Vietnam era.  See January 2010 C&P Service Bulletin.  The USS Power is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docked to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel. 

Unfortunately the Veteran's service on board the USS Power, as reflected in the record does not fall within the definition of "service in Vietnam" in the relevant statutes and regulations.  There is no documentation that the vessel traveled to the inland waterways or otherwise docked, moored, or anchored in the brown waters of Vietnam while the Veteran served aboard that vessel-or, as discussed earlier herein-that he was ever present in Vietnam or other direct proof of exposure.  Thus, while he has been diagnosed with a disease listed at § 3.309(e) (lung cancer), the Veteran is not entitled to the presumption that it was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in the Republic of Vietnam.  

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran alleges that he was exposed to herbicides primarily while on board a ship that was in the official waters of Vietnam.  As noted previously, there is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  Therefore, his assertion without more, simply does not does not support the claim that he was, in fact, actually exposed to Agent Orange in service.  

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of lung cancer, the Board notes that, in this case, service treatment records (STRs) fail to reveal any symptomatology suggestive of lung cancer.  Furthermore, post-service treatment records show an initial diagnosis of small cell lung cancer in 1998, 29 years after his separation from active duty, which makes it impossible to grant presumptive service connection for manifestation of a chronic disability (i.e., malignant tumors) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Also, there is an essential absence of continuity of symptomatology during those intervening years after service ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage v. Gober, supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence linking the Veteran's lung cancer to his military service several decades earlier.  See Hickson, supra.  As a result, the Board finds that service connection for lung cancer is not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, his written statements, or the testimony given at a personal hearing in July 2006.  As to his assertions that he developed lung cancer due to military service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his lung cancer are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

The primary problem in this case is that there is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  The Veteran has provided inconsistent statements.  Although he has asserted that the ship was in inland waters, he did not provide the basis for such a finding and there is no evidence which corroborates his allegation.  Moreover he previously described providing support from gunboats along the river's edge, but did not provide any dates of the alleged incident from which VA could attempt to find verification.  Thus, the Veteran's own opinion and theories about his claimed disability, to the extent they are to be accorded some probative value, are far outweighed by the evidence of record, particularly the official records of the ship's movements.  

Therefore, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lung cancer is reopened, and to this extent only the claim is granted.

Service connection for lung cancer, to include as a result of in-service exposure to herbicides, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


